DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 20 July 2022 that:
Amended independent claims 13, 14, and 19 such that the imaging unit now includes a lens and a sensor; these new elements connote structure and have a known structural meaning in the art thereby overcoming the prior 112(f) interpretation of “imaging unit”;
Amended independent claims 13, 14, and 19 such that the second process is now an error determining process of determining whether the image, which is obtained from the imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition, satisfies an error determination condition, the error determining process being performed in accordance with at least one of a plurality of flows that is set by the user.  This amendment is met by the applied art of record, Wenger, as further explained below; and
Added new claims 20-23 which are also rejected using the same Wenger reference but utilizing new grounds of rejection to reject the newly claimed features.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
Applicant argues that Wenger fails to teach or suggest the amended claim language noted above.  
In particular, Wenger is alleged as not teaching performing an error determining process with respect to the image captured in block 205.  
In response, see the obviousness rationale repeated herein: It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the main embodiment of Wenger that uses images from WFOV and high resolution cameras for the first and second processes to use only the image from a high resolution camera for the first and second process such that Wegner performs a second process of determining whether an image that is obtained from an imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition, among the imaging apparatuses, satisfies a second condition because the high resolution cameras of Wenger are disclosed or at least suggested as being the sole type of camera utilized and a high resolution camera may be the source of an image that is both used in the first process to satisfy a first condition particularly because high resolution cameras are disclosed as being capable of performing both the first and second processes.  Applicant’s arguments do not squarely address this obviousness rationale but instead use a lack of anticipation type of argument which is not considered persuasive.
Applicant further argues that Wenger’s classification of an object using captured images does not perform processing to determine errors, much less performing the processing in accordance with at least one of a plurality of flows that is set by the user.  	
In response, Applicant has broadly defined error determination as including determining the position, posture and kind of workpiece and whether a person intrudes into a workspace as per [0114] of the instant published application.  See also Figs. 5A-F, [0083]-[0090] of the instant application in which intrusion detection of a worker or workpiece intrudes into a detection region R1 is an error determining process error determining process of determining whether the image, which is obtained from the imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition, satisfies an error determination condition.  As such the BRI of these claim elements encompasses Wenger’s second process of determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are used to determine a second condition/satisfies an error determination condition that includes risk to bird/object based on proximity/position, within mitigation volume 120.  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (error determination condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110].  As to plurality of flows see the user-configurable curtailment and/or deterrent operations discussed in [0050]-[0051], [0062]

Claims 8-14 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger (US 2016/0050889 A1).
Independent Claim 13
In regards to claim 13, Wenger discloses an industrial automation system {as demonstrated by the citations below, Wenger’s system automates wind turbine speed control to mitigate dangers presented by objects intruding into the work space of the turbine blades} comprising:
imaging apparatuses {see Fig. 7 showing optical sensors 122 discussed in [0048], [0052]-[0056].  See also [0058], [0059] [0089] and Figs 4-6}; 
a driving device {wind turbines 100, Fig. 7, that drive turbine blades via wind}; and
a control device that controls the driving device on a basis of an image that is obtained from each of the imaging apparatuses {controller 123 is connected to the wind turbines 100 that convey an object (turbine blade) based on whether mitigation standards should be activated to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111] and the object detection/risk assessment that is performed on the basis of images obtained from each of the cameras},
wherein each of the imaging apparatuses comprises:
an imaging unit {see Fig. 7 showing optical sensors 122 discussed in  [0048], [0052]-[0056].  See also [0058], [0059] [0089]};
a processor; and a memory storing a program which, when executed by the processor, causes each of the imaging apparatuses to {see cites below for performing first and second processes including [0058]}:
perform a first process of determining whether an image that is captured by the imaging unit satisfies a first condition {see [0048], [0058], [0089] in which controller 123 receives/obtains images from optical sensors 122 to detect objects.  More specifically, optical sensors 122 obtain images perform a first process of detecting object intrusion (passing-through, passing-into, passing through monitoring zones as illustrated in Figs. 3, 8, 10B, 10C, 10E, and 11 including object detection 205, [0095], [0089].  Note in particular that per [0094]-[0095] some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems (cameras) or in a central computing system in which each of the cameras’ processing unit detects (205) objects and outputs the result of such detections to the central computing system.  Thus, the central computing system (executing the “second process”) obtains information about a result of the first process (object detection) from each of the imaging apparatuses in the camera array.  Moreover, [0059] clarifies that the WFOV (wife field of view camera(s) first detect an object in a detection zone (distance greater than R from wind turbine 100) such that the controller 123 obtains this object detection result (of first process) from each of the first processing units in the WFOV cameras.  See also [0068], [0071] and Figs. 4, 6 for further details of the optical imaging sensor modules 125, 130.  See also [0072]-[0076], [0086], and [0094]-[0095] for further details of centralized/coordinated control}, and 
output an image and information about a result of the first process performed on the image {see citations and explanations above for performing the first process}, and
wherein the control device includes a processor; and a memory storing a program which, when executed by the processor, causes each of the imaging apparatuses to {see cites and explanations above and below for performing first and second processes including [0058]}:
obtain the image and the information about the result of the first process performed on the image from each of the imaging apparatuses {see the citations and explanations above for performing the first process},
perform a second process of determining whether an image that is obtained from an imaging apparatus which outputs the information indicating that 
{See above cites for performing the first process particularly those re central computing system and that per [0094]-[0095] some/all of the method 200 (including object detection 205) may be implemented in the array of detection systems (cameras) or in a central computing system.  As also discussed in [0059], [0071] the controller 123 activates a high-resolution tracking camera to obtain high resolution images of the detected objects and then performs a second process of determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are used to determine a second condition (risk to bird/object based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110]}, and
change control of the driving device depending on a result of the second process {see the citations and explanations above for the second processing unit, particularly mitigation.  In further detail, controller 123 is connected to the wind turbines 100 (driving device) based on whether mitigation standards should be activated to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111]},
wherein the first condition is different from the second condition {see above cites and explanation}
wherein the first process is to detect at least one of a plurality of events that is set by a user as the first condition
{See the graphical user interface (GUI) shown in Figs. 10A-E and [0084]-[0087], explaining that the GUI may be used by an operator or scientist to update and/or correct a classification of the flying object thereby permitting a user to set the conditions.  See also [0094] disclosing that the GUI may provide a user interface to interact with a person who may interface with the computing system to initiate steps while noting that the steps include object detection thereby permitting a user to set the “first condition” such as the predetermined distance, location, or trajectory in [0099] while [0100] further explains that initial setup of the detection system includes determining locations of the wind towers which may also be simulated in which the proposed location of the windfarm is entered.  See also [0097] disclosing a user interface to provide the detection and classification to a person in order to correct information of classification and behavior}, and
wherein the second process is an error determining process of determining whether the image, which is obtained from the imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition, satisfies an error determination condition, the error determining process being performed in accordance with at least one of a plurality of flows that is set by the user
{Applicant further argues that Wenger’s classification of an object using captured images does not perform processing to determine errors, much less performing the processing in accordance with at least one of a plurality of flows that is set by the user.  	
In response, Applicant has broadly defined error determination as including determining the position, posture and kind of workpiece and whether a person intrudes into a workspace as per [0114] of the instant published application.  See also Figs. 5A-F, [0083]-[0090] of the instant application in which intrusion detection of a worker or workpiece intrudes into a detection region R1 is an error determining process error determining process of determining whether the image, which is obtained from the imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition, satisfies an error determination condition.  As such the BRI of these claim elements encompasses Wenger’s second process of determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are used to determine a second condition/satisfies an error determination condition that includes risk to bird/object based on proximity/position, within mitigation volume 120.  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (error determination condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110].  As to plurality of flows see the user-configurable curtailment and/or deterrent operations discussed in [0050]-[0051], [0062]}.
Claim 8
In regards to claim 8, Wenger discloses wherein the program when executed by the processor further causes the control device to set a process that is performed in a case that a result of the second process satisfies the second condition {as discussed above in relation to claim 13, when the second process includes determining the object distance, speed, direction of travel, height above the ground and object type (e.g. protected species such as Bald Eagle) which are then used to determine a second condition (risk to bird/object based on proximity/position, within mitigation volume 120).  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110].  Furthermore, the mitigation standards that are activated in 240 vary and include reducing the blade speed to 0 rpm or another safe spinning speed, activating flashing lights and/or noises per [0102]-[0103], [0111], [0114] which also includes manual adjusting (setting) of mitigation standards and alternate deterrent procedures.  See also the GUI in Figs. 10A-E and [0084]-[0088] that is a setting unit}. 
Claim 9
In regards to claim 9, Wenger discloses wherein the program when executed by the processor further causes the control device to cause the control device to adjust at least one of focus and a field of view of the target imaging apparatus in a case that a result of the second process satisfies the second condition {the high resolution cameras may be commanded to PTZ (pan, tilt, zoom) for objects that are classified as requiring monitoring per 210, 215 (second process satisfies second condition as explained above for claim 13).  See [0021], [0059], [0071], [0078], [0081], [0101] while noting that changing pan, tilt and/or zoom controls the field of view}.
Claim 10
In regards to claim 10, Wenger discloses wherein the program when executed by the processor further causes the control device to output information about the result of the second process to an external device in a case that the result of the second process satisfies the second condition {as discussed above in relation to claim 8, the mitigation standards that are activated in 240 as a result of the second process satisfying the second condition include an output unit (communications link between controller 123 and wind turbine 100) and deterrent systems 124 per Fig. 7, [0048], [0113], claims 2-3.  This output information about a result of the second process commands the turbine (external) device to reduce the blade speed to 0 rpm or another safe spinning speed or activating flashing lights (external devices) and/or noises per [0102]-[0103], [0111], [0114].  See also the GUI in Figs. 10A-E and [0084]-[0088] that includes a display that is an external device provided with claimed result}.
Claim 11
In regards to claim 11, Wenger discloses wherein the second condition represents at least one of a position and a posture of an object, and the second process is a process of determining whether the at least one of the position and the posture of an object that is contained in the image satisfy the second condition {see above citations for claim 13 which include both position and posture of an object}.
Claim 12
In regards to claim 12, Wenger discloses
wherein the first condition at least one of that an object intrudes into a predetermined region in the image, that an object passes through the region in the captured image, that an object is left behind in the region in the captured image, and that an object is taken away from the region in the captured image {see above citations for claim 13 which include at least object intruding, passing through, left behind (remains in mitigation zone), and taken away (leaves mitigation zone).  
Claim 17
In regards to claim 17, Wenger discloses
wherein the driving device conveys an object on a basis of a control performed by the control device depending on the result of the second process {controller 123 is connected to the wind turbines 100 that convey an object (turbine blade) dependent upon the result of the second process (based on whether mitigation standards should be activated) to slow or stop the turbine blades from spinning and thereby not damage the object at risk of intruding into the turbine as per [0102]-[0103].  See also Fig. 12 and particularly command block 314, [0111].
Claim 18
In regards to claim 18, Wenger discloses the program when executed by the processor causes the control device to perform a process of recording the image that is obtained by the imaging apparatus which outputs the information indicating that the image captured by the imaging unit satisfies the first condition on a recording medium in a case that the result of the second process satisfies the second condition {see [0071] which records images and other information about the detected object when the object is a species of interest (satisfies second condition).  See also [0089] in which images 154 are stored of the object along with a date/time}.
Independent claims 14 and 19
The rejection of apparatus claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 14 while noting that the citations above also include methodology.  The rejection of apparatus claims 1 above applies mutatis mutandis to the corresponding limitations of computer readable medium claims 19 while noting paragraph [0058], [0084]-[0087] discloses computer readable media implementations.
Claim 20
In regards to claim 20, Wenger discloses wherein the second condition comprises the error determination condition {see above citations and explanations for independent claim 13}.
Claim 21
In regards to claim 21, Wenger discloses wherein the error determination condition is satisfied in a case where it is detected that the object contained in the image inclines at a predetermined angle or more {see [0061]-[0062] in which the second/error determination condition includes behavior categories that include diving in which an eagle is diving downward and exceeds a downward inclination angle. See also [0050] in which head tilt/inclination is determined with the head being inclined downward is an error condition indicating hunting behavior that indicates an increased risk and need for mitigation/curtailment while the head being inclined upwards is a safe/non-error condition}.
Claim 22
In regards to claim 22, Wenger discloses wherein the error determining process comprises a process of analyzing the image to detect a presence or an absence of an error based on predetermined conditions related to one or a combination of a position of an object, a posture of the object, a kind of the object, an edge of the object, and presence of an intrusion, and wherein the image is determined to be in an error state in a case where the error determination condition is satisfied based on the predetermined conditions {see detecting object intrusion (passing-through, passing-into, passing through monitoring zones as illustrated in Figs. 3, 8, 10B, 10C, 10E, and 11 which include predetermined conditions of position of an object.  Moreover, Wenger determines kind of object (e.g. protected species such as Bald Eagle), posture of object (hunting, soaring, diving, gliding behavior in [0050], [0061]-[0062], and presence of intrusion.  These factors are used to determine a second condition/satisfies an error determination condition that includes risk to bird/object based on, for example, proximity/position, within mitigation volume 120, species type and behavior/posture.  See also [0063]-[0064].  Per [0061] the controller may also perform other “second process” steps such as determining posture (hunting behavior, migratory behavior, diving, stooping) that indicate increased risk (error determination condition) and thus increased need for mitigation and/or curtailment deterrent 124. See also Fig. 12 steps 306-312, [0107]-[0110].} 
Claim 23
In regards to claim 23, Wenger discloses wherein each event of the plurality of events is associated with a respective priority level, and wherein the second process is performed based on a detection of one OR more of the event set by the user and an event having a higher priority level than the event set by the user {Wenger assigns different priorities to different event detections in that a particular, protected species or groups require risk mitigation which includes determining whether the object is within the class of protected species (e.g. Bald Eagle, Golden Eagle, government drone as per [0041].  see user-configurable curtailment and/or deterrent operations discussed in [0050]-[0051], [0062].  Note also that [0041] further teaches that protected species (higher priority) is defined by the government in which jurisdiction the wind farm is located while in other examples the system is designed to classify protected species based on international treaties, protection groups, scientific studies, individuals, etc.}. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Galera (US 20150332463 A1) discloses plural sensors 302-1, 303-2 monitoring safety zones to enable a robot controller to control robot 1102 based on image analysis.  See Fig. 12 and [0073] and [0084]-[0089].
Carlos (US 20030231317 A1) discloses an industrial control system for separating out-of-position objects on a conveyor belt including inspection zones.  See abstract and Fig. 3.
Wohler (US 20050207618 A1) discloses a network of cameras monitoring protective zones established around robots to detective space violations and mitigate damage.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486